

 S2652 ENR: Stephen Michael Gleason Congressional Gold Medal Act
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Fifteenth Congress of the United States of America2d SessionBegun and held at the City of Washington on Wednesday, the third day of January, two thousand and
 eighteenS. 2652IN THE SENATE OF THE UNITED STATESAN ACTTo award a Congressional Gold Medal to Stephen Michael Gleason. 1.Short titleThis Act may be cited as the Stephen Michael Gleason Congressional Gold Medal Act.2.FindingsThe Congress finds the following:(1)Stephen Steve Gleason was born March 19, 1977, in Spokane, Washington to Mike and Gail Gleason.(2)Steve attended Gonzaga Preparatory School for high school where he excelled as both a football and baseball player.(3)In 1995, Steve enrolled at Washington State University where he was a 2-sport athlete for the baseball and football teams and helped the Cougars football team advance to the 1997 Rose Bowl.(4)In 2000, Steve signed a professional football contract with the Indianapolis Colts of the National Football League as an undrafted free agent but later joined the New Orleans Saints in November of that same season.(5)Steve would go on to play 7 more seasons as a member of the New Orleans Saints.(6)Steve will always be remembered for his blocked punt on September 25, 2006, against the Atlanta Falcons, the night the Louisiana Superdome reopened for the first time after Hurricane Katrina in a game the Saints would win 23 to 3.(7)In January, 2011 Steve was diagnosed with amyotrophic lateral sclerosis or ALS, considered a terminal neuro-muscular disease.(8)Following his diagnosis, Steve, with the loving support of his wife, Michel, began a mission to show that patients can not only live but thrive after a diagnosis of ALS and established The Gleason Initiative Foundation also known simply as Team Gleason.(9)At the time of his diagnosis, however, Steve said there will be No White Flags, which has become the mantra of Team Gleason.(10)The Gleason Initiative Foundation helps provide individuals with neuromuscular diseases or injuries with leading edge technology, equipment and services, raises global awareness about ALS to find solutions and an end to the disease, and has helped hundreds of people with ALS experience life adventures they never thought possible after their diagnosis.(11)Steve’s story and mission have been told by the NFL Network, ESPN, HBO, ABC, CBS, CNN, and many local media outlets, as well as in a 2016 documentary titled Gleason, which was heralded at the Sundance Film Festival and premiered across the country with Variety calling the production an emotional powerhouse. The documentary won several awards, including the 2016 Washington, D.C. Area Film Critics Association Award for Best Documentary.(12)Steve was named one of two Sports Illustrated’s Inspirations of the Year in 2014, has been a keynote speaker for Microsoft and at two United Nations sponsored Social Innovation Summits, and received the 2015 George S. Halas Courage Award, given to a NFL player, coach or staff member who overcomes the most adversity to succeed.(13)Steve helped advocate for the Steve Gleason Act of 2015 (Public Law 114–40; 129 Stat. 441), and the Steve Gleason Enduring Voices Act of 2017, H.R. 2465, 115th Congress (2017), which permanently ensures people living with diseases such ALS have access to speech generating devices regardless of their setting, whether at home or a healthcare institution.(14)In 2014, Steve and Team Gleason hosted a global summit to bring together researchers, patients, caregivers, and all ALS stakeholders to create a plan to ultimately end ALS. That summit resulted in the single largest coordinated and collaborative ALS research project in the world, Answer ALS, which brings together nearly two dozen research institutions, 1,000 patients and 20,000,000,000,000 data points that are important to the project and that will define the unknown pathways that will lead to treatments or finally a cure.(15)In 2015, Steve and Microsoft worked together to create a method for people who are completely paralyzed to navigate their power wheelchairs with their eyes. Today, Steve, Microsoft and all wheelchair manufacturers are working collaboratively to make it widely available to all who need this technology. In addition, Microsoft has also made eye tracking technology part of all Windows 10 products across the globe.(16)In 2011, 10 months after his diagnosis, Steve and Michel made their most significant accomplishment, becoming parents to their son Rivers.(17)Steve and Michel Gleason continue to fight to find a solution for ALS so they can share many years together and as parents to Rivers.3.Congressional Gold Medal(a)Award authorizedThe Speaker of the House of Representatives and the President pro tempore of the Senate shall make appropriate arrangements for the award, on behalf of the Congress, of a single gold medal of appropriate design to Stephen Michael Gleason.(b)Design and strikingFor the purposes of the award referred to in subsection (a), the Secretary of the Treasury (hereafter in this Act referred to as the Secretary) shall strike the gold medal with suitable emblems, devices, and inscriptions, to be determined by the Secretary.4.Duplicate medalsUnder such regulations as the Secretary may prescribe, the Secretary may strike and sell duplicates in bronze of the gold medal struck under section 3, at a price sufficient to cover the costs of the medals, including labor, materials, dies, use of machinery, and overhead expenses.5.Status of medalsMedals struck pursuant to this Act are national medals for purposes of chapter 51 of title 31, United States Code.Speaker of the House of RepresentativesVice President of the United States and President of the Senate